USDC SDNY         Case 1:21-cv-01131-VEC Document 28 Filed 06/11/21 Page 1 of 2
DOCUMENT
ELECTRONICALLY FILED
DOC #:
                                   MEMO ENDORSED
DATE FILED: 
                                                                                       Mitchell J. Rotbert
                                                                                             Attorney-at-Law

                                                                               Admitted in DC, MD, and NY

                                                                                   9059 Shady Grove Court
                                                                              Gaithersburg, Maryland 20877

                                                                                   1629 K Street, N.W. Suite 300
                                                                                        Washington, D.C. 20006

                                                                                    229 West 36th Street 8th Floor
          Phone: (240) 477-4778                                                     New York, New York 10018
          Fax: (888) 913-2307
          mitch@rotbertlaw.com
          http://www.rotbertbusinesslaw.com


         June 11, 2021

         Via ECF
         The Honorable Valerie E. Caproni
         United States District Judge
         United States District Court for the Southern District of New York
         40 Foley Square Room
         New York, New York 10007

                Re:      India Globalization Capital, Inc. v. Apogee Financial Investments, Inc.,
                         Case No. 1:21-cv-01131-VEC (consolidated)

         Dear Judge Caproni:

                By this letter Defendant/Counter-Plaintiff, Apogee Financial Investments, Inc., and
         Counter-Plaintiff, John R. Clarke, respectfully move by consent for an extension of time from June
         11, 2021, to and including June 16, 2021, to file an amended complaint/counter-complaint under
         Rule 15(a)(1)(B) and (2) of the Federal Rules of Civil Procedure and Paragraph 4(E)(i) of the
         Court’s Individual Practice Rules.

                1.      Reason for Request: Counsel requires more time to review materials with clients,
         as counsel has been undergoing oncology checkup tests this past week.

                2.       Original Date: June 11, 2021.

                3.       Number of Previous Requests for Extension: None.

                4.       Prior Requests Granted/Denied: N/A.
                 Case 1:21-cv-01131-VEC Document 28 Filed 06/11/21 Page 2 of 2

     The Honorable Valerie E. Caproni
     United States District Judge
     United States District Court for the Southern District of New York
     June 11, 2021
     Page 2 of 2

            5.       Adversary Consent/Dissent: Plaintiff/Counter-Defendant, India Globalization
     Capital, Inc., and Counter-Defendant, Ramachandra Mukunda, consent to the relief sought by this
     motion.

            6.       Proposed Extension Date: June 16, 2021.

     I attach a proposed order as required by Paragraph 2(d) of the Court’s Individual Practice Rules.

                                                                    Respectfully Submitted,


                                                                    /s/ Mitchell J. Rotbert
                                                                    Mitchell J. Rotbert
                                                                    MR-0484
                                                                    Counsel for Defendants,
                                                                    Apogee Financial Investments, Inc.


                                      CERTIFICATE OF SERVICE

            I hereby certify that on June 11, 2021, I filed the foregoing using the Court’s electronic

     case filing system, which generated a notice of electronic filing to counsel for Plaintiff, as follows:

     Matthew E. Feinberg
     Sarah Laurel Nash
     PilieroMazza PLLC
     888 17th Street NW
     Suite 1100
     Washington, DC 20006
     snash@pilieromazza.com
     mfeinberg@pilieromazza.com

                                                            /s/ Mitchell J. Rotbert
                                                               Mitchell J. Rotbert
                                                                  MR-0484

$SSOLFDWLRQ'(1,('DVPRRW$SRJHH)LQDQFLDO,QYHVWPHQWV,QFDQG-RKQ5&ODUNH VUHVSRQVHLQRSSRVLWLRQ
WRWKH0RWLRQWR'LVPLVVRUDQ$PHQGHG&RPSODLQWILOHGLQOLHXRIDUHVSRQVHLVGXHQRODWHUWKDQ)ULGD\-XQH
6HH(QGRUVHPHQW'NW
SO ORDERED.


                           'DWH-XQH
                           'DWH-
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
